  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 1 of 30 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF KENTUCKY
                       BOWLING GREEN DIVISION



NORMAN GRAHAM,                          )
                                        )
              PLAINTIFF                 )
                                        )
V.                                      )       CIVIL CASE NO.: __________________
                                                                 1:20-cv-210-GNS
                                        )
TODD COUNTY, The Estate of Todd )
County Sheriff LAURIN MORRIS,           )       JURY TRIAL DEMANDED
in his individual capacity;             )
Kentucky State Police Officers, in      )
their individual capacities, the Estate )
of VERNON ALBRO, ROBERT                 )
MILLER, the Estate of LARRY             )
BOLLIGNER, A. BELL, SCOTT               )
SMITH, the Estate of STEVEN             )
SILFIES; and other unknown              )
Kentucky State Police supervisors.      )
                                        )
              DEFENDANTS.               )




      NOW COMES Plaintiff, NORMAN GRAHAM, by his attorneys LOEVY &

LOEVY, and complaining of Defendants TODD COUNTY, the Estate of Todd

County Sheriff LAURIN MORRIS, in his individual capacity; Kentucky State Police

Officers, in their individual capacities, the Estate of VERNON ALBRO, ROBERT

MILLER, the Estate of LARRY BOLLINGER, A. BELL, SCOTT SMITH, and the

Estate of STEVEN SIFLIES; and other unknown Kentucky State Police

supervisors, and states as follows:




                                            1
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 2 of 30 PageID #: 2




                                INTRODUCTION

      1.     On   June   30,   1980,   Plaintiff   Norman     Graham   suffered   the

unimaginable – discovering the body of his naked, deceased girlfriend, Janice Kaye

Williams, whom had been brutally raped and murdered.

      2.     Mr. Graham had absolutely nothing to do with Williams’ rape or

murder and yet faced the penalty of death for crimes he did not commit.

      3.     Robbed of the opportunity to grieve, Mr. Graham devoted the next 39

years fighting to clear his name after the Defendants herein conspired to frame him

by fabricating false evidence, withholding exculpatory evidence, and initiating

charges against him for a rape and capital murder that was lacking probable cause.

      4.     Mr. Graham spent over nine years wrongfully incarcerated before he

was finally exonerated on December 26, 2019 when the Todd County Circuit Court

entered an Order granting the Commonwealth’s motion to dismiss.

      5.     This manifest injustice was not the result of mere flaws in the judicial

system.

      6.     Rather, the Defendants named herein conspired to take Mr. Graham’s

liberty by knowingly initiating charges based on evidence the Defendants fabricated

and by withholding evidence directly implicating other potential perpetrators.

      7.     The Defendants sought the prosecution of Mr. Graham not just once,

but twice, without any legitimate basis for probable cause.

      8.     Mr. Graham now brings this lawsuit seeking justice for the harm

caused to him for decades by the Defendants’ misconduct.



                                          2
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 3 of 30 PageID #: 3




                              Jurisdiction and Venue

      9.     This action is brought pursuant to 42 U.S.C. § 1983 to redress the

deprivation under color of law of Plaintiff’s rights as secured by the U.S.

Constitution.

      10.    This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331

and 1367.

      11.    Venue is proper under 28 U.S.C. § 1391(b) and (c). On information and

belief, all Defendants reside in this judicial district, and the events giving rise to the

claims asserted herein all occurred within this district.

                                         THE PARTIES

      12.    Plaintiff Norman Graham is a 74-year-old resident of Clarksville,

Tennessee. At all relevant times to this Complaint, Mr. Graham resided in the

Commonwealth of Kentucky and lived within the Western District of Kentucky.

      13.    At all relevant times, Defendant Laurin Morris was Sheriff of the Todd

County Sheriff’s Department. Defendant Morris is sued in his individual capacity.

He acted under color of law and within the scope of his employment in engaging in

the actions alleged in this complaint.

      14.    Defendant Todd County is a local governmental entity organized under

Kentucky law. Defendant Todd County is responsible for the policies, practices, and

customs of the Todd County Sheriff’s Department.

      15.    At all relevant times, Defendants Vernon Albro, Larry Bollinger, A.

Bell, Robert Miller, Scott Smith, and Steven T. Silfies were Kentucky State Police



                                            3
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 4 of 30 PageID #: 4




(“KSP”) officers. Each of these Defendant Officers is sued in his individual capacity,

and each acted under color of law and within the scope of his employment in

engaging in the actions alleged in this complaint.

      16.    Defendants Albro, Bollinger, Bell, Miller, Smith, and Silfies are

collectively referred to as the “KSP Defendants.”

      17.    The individual Defendants are referred to collectively as the

“Defendant Officers.”

                            FACTUAL ALLEGATIONS

                        The Murder of Janice Kaye Williams

      18.    At approximately 4:30 a.m. on June 30, 1980, Norman Graham arrived

home in the Tiny Town Trailer Park in Guthrie, Kentucky, to discover Janice Kaye

Williams’ nude body lying across the bed with her hands tied behind her back and

her legs spread in a sexually explicit position.

      19.    A red jumpsuit was found on the floor at the foot of the bed.

      20.    According to the post-mortem examination, Ms. Williams was raped

and stabbed 27 times.

      21.    Ms. Williams’ wrists and ankles had been bound with bootlaces like

those found in military boots.

      22.    Members of the Todd County Sheriff’s Office and the Kentucky State

Police jointly investigated the crime.




                                           4
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 5 of 30 PageID #: 5




              Mr. Graham Assists the Defendants’ Investigation
                     Before Being Framed for Murder

      23.    Mr. Graham, who had absolutely nothing to do with the rape and

murder of Ms. Williams, assisted the Defendant Officers with the investigation in

every way he could.

      24.    Mr. Graham voluntarily gave a statement to Defendants Albro and

Morris at the scene, explaining the last time he had seen the victim alive and

detailing his whereabouts for the time in question.

      25.    Mr. Graham’s alibi was confirmed to Defendant Albro the following

day by a third-party witness.

      26.    Additionally, Mr. Graham voluntarily provided Defendant Albro with

the clothing and cowboy boots he was wearing that night and with a small

pocketknife that he was carrying.

      27.    Subsequent testing revealed there was no physical evidence on those

items tying Mr. Graham to Ms. Williams’ murder.

      28.    In fact, no blood found at the scene matched that of Mr. Graham.

      29.    Indeed, the physical evidence in this case demonstrated that Mr.

Graham was innocent.

      30.    Despite his innocence and with no probable cause to do so, the

Defendant Officers initiated charges against Mr. Graham in 1981 and 2007.




                                         5
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 6 of 30 PageID #: 6




             The Framing of Norman Graham Prior to 1981 Trial

       The Defendant Officers Withheld Exculpatory Information Relating to
         Alternate Suspects Discovered Prior to Mr. Graham’s First Trial

      31.    Early in the investigation, the Defendant Officers learned of viable

alternate suspects.

      32.    The Defendant Officers developed one such suspect, a soldier named

Rick. Multiple witnesses revealed that Ms. Williams gave Rick her contact

information and address hours before her death.

      33.    Likewise, Rick wrote down his name and contact information on an

envelope that Ms. Williams placed in her purse. Ms. Williams’ purse was found at

the scene, but the Defendants withheld that letter from Mr. Graham, his counsel,

and the Commonwealth.

      34.    Defendant Albro also came to suspect Daniel Drzenzski, another Fort

Campbell soldier Williams was dating at the time of her death. Defendant Albro

discovered that Drezenzki’s car was seen on June 29 and June 30 in the Tiny Town

Trailer Park where Williams’ body was discovered.

      35.    The Defendant Officers conducted an investigation into these alternate

suspects but buried and withheld the exculpatory information from Plaintiff, his

counsel, and the prosecutors.

      36.    Indeed, the Defendant Officers have withheld all investigation into

these alternate suspects for over 39 years.




                                          6
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 7 of 30 PageID #: 7




         The Defendant Officers Withhold Exculpatory Evidence Relating to
                         Threats Ms. Williams Received

       37.    In November of 1980, Ms. Williams’ mother informed Defendant Albro

that the victim received an anonymous letter prior to her death in which “obscene

threats” were made toward Ms. Williams and her child.

       38.    Although this letter was provided to Defendant Albro, he did not

disclose that letter or its contents to Plaintiff, his counsel, or the prosecutor.

       38.    Likewise, on that same date, Defendants Albro, Bollinger, Miller and

Bell learned from Graham’s neighbor, Rita Kelly, that she had been receiving

threatening phone calls since Ms. Williams’ murder. According to Ms. Kelly, the

caller referred to Ms. Williams’ body and said, “that was nothing compared to what

he would do to her.” The Defendant Officers learned that the caller admitted to

killing Ms. Williams.

       39.    The Defendant Officers investigated such threats throughout their

investigation and learned that Mr. Graham was not the person that wrote the letter

nor made the threats over the phone.

       40.    The Defendants further developed investigative leads into the source of

these threats and the letter and withheld such evidence from the Commonwealth

and the Plaintiff for decades on end.

               Defendant Morris Withholds Exculpatory “Interrogation”

       41.    While the Defendant Officers were unearthing evidence implicating a

host of viable alternate suspects, Mr. Graham continued to cooperate with the




                                            7
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 8 of 30 PageID #: 8




Defendants’ investigation, even going so far as agreeing to Defendant Morris’

request that he go to a hypnotist “to determine” what he knew.

      42.    Indicative of the widespread withholding of evidence, Defendant

Morris failed to document the hypnosis “interrogation” session in any report.

            The Defendant Officers Manufacture False Forensic Evidence

      43.    In July of 1980, Defendant Albro submitted multiple items of evidence,

including Plaintiff’s clothing and shoes, the pocketknife he was carrying, and the

jumpsuit Ms. Williams had been wearing on the night of her death, to the Kentucky

State Laboratory for serological analysis.

      44.    By September of 1980, the Defendant Officers learned that no blood

was found on Mr. Graham’s shirt, boots, and knife and that no blood or semen was

found on the jumpsuit Ms. Williams had been wearing on the night of her death.

      45.    The Defendant Officers subsequently learned in a January 1981 report

that the blood found at the scene did not match Mr. Graham.

      46.    In an effort to obtain forensic samples from Plaintiff, Defendants

Morris and Miller interrogated him at the Todd County Sheriff’s Office on December

16, 1980.

      47.    As he had done throughout the investigation, Mr. Graham cooperated,

reporting his whereabouts on June 29 and June 30, 1980, and informing the

Defendant Officers that he and Ms. Williams last had sexual intercourse on the

morning of June 29.




                                             8
  Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 9 of 30 PageID #: 9




       48.   Mr. Graham continued to maintain his innocence throughout the

interrogation.

       49.   At the conclusion of the interrogation, Mr. Graham voluntarily

provided samples to the Defendants, including a semen sample.

       50.   In their quest to frame him for a crime he did not commit, the

Defendant Officers thereafter manufactured false evidence, by planting Mr.

Graham’s semen on the jumpsuit that had previously tested negative for semen.

       51.   Thereafter, Defendant Albro resubmitted many of the items found at

the crime scene to the Kentucky State Police laboratory for further testing,

including the red jumpsuit.

       52.   Subsequent testing then revealed the presence of semen on the

jumpsuit.

       53.   Additionally, the Defendant Officers fabricated statements and

“evidence” that falsely implicated Graham.

       54.   The Defendant Officers concealed the fact the manufactured evidence

and statements were false from Plaintiff, his counsel, and the Commonwealth. In

fact, the Defendants have withheld information relating to this misconduct to this

day.

             The Wrongful Prosecution of Norman Graham in 1981

       55.   Armed with their false theory that Mr. Graham was guilty, the

Defendant Officers endeavored to stretch, manipulate, manufacture, and fabricate

the facts and evidence to fit their false hypothesis.



                                           9
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 10 of 30 PageID #: 10




      56.    In so doing, the Defendant Officers manufactured “evidence” that

falsely implicated Mr. Graham. The Defendant Officers likewise withheld evidence

that was both exculpatory and material from Plaintiff, his counsel, and the

Commonwealth.

      57.    Ultimately, Defendant Morris issued an arrest warrant on March 7,

1981 for Plaintiff charging him with rape and murder.

      58.    At the time of his arrest, Defendant Albro interrogated Mr. Graham,

who continued to maintain his innocence.

      59.    Two days later, Defendants Morris and Albro presented false and

fabricated evidence to the Grand Jury seeking indictments for rape and murder.

      60.    At the time of Mr. Graham’s arrest and their subsequent presentation

to the Grand Jury, the Defendant Officers knew no probable cause existed to

initiate charges against Mr. Graham. Nonetheless, the Defendant Officers

continued to set Plaintiff’s prosecution in motion.

      61.    In their conspiracy to frame Mr. Graham, sometimes acting alone and

sometimes acting in concert, the Defendant Officers manipulated and manufactured

inculpatory evidence and withheld exculpatory evidence.

      62.    Prior to Plaintiff’s trial, the Defendant Officers actively concealed the

falsity of the inculpatory evidence they fabricated, the methods by which they

fabricated, and the scope of their fabrication from Graham, his defense counsel, and

the prosecutor.




                                          10
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 11 of 30 PageID #: 11




      63.      Ultimately, Mr. Graham’s case proceeded to trial in September of 1981.

On the day of trial, the Commonwealth’s Attorney dismissed the rape charge

against Mr. Graham, conceding he had no evidence that Mr. Graham raped Ms.

Williams.

      64.      The 1981 trial ended in a hung jury on the murder charge.

               The Defendants Continued in Their Quest to Frame
                       Mr. Graham After The 1981 Trial

            Defendant Miller Withholds Exculpatory Evidence that Led to the
                                 Dismissal of Charges

      65.      The nightmare for Mr. Graham did not cease after the hung jury.

Instead, the Defendant Officers continued their quest to frame him for crimes he

did not commit.

      66.      Between December 31, 1981 and January 18, 1982, Defendant Miller

continued investigating Ms. Williams’ death.

      67.      During this period of time, Defendant Miller obtained exculpatory

information that has yet to be disclosed to Mr. Graham to this day.

      68.      Due to the absence of probable cause, the Commonwealth dismissed

the charges against Mr. Graham without prejudice on February 28, 1982.

      69.      The Defendant Officers’ investigation into Mr. Graham and their quest

to frame him for crimes he did not commit continued.




                                          11
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 12 of 30 PageID #: 12




       Roy Wayne Dean Confessed to Killing “Something” in the Trailer Park

      70.    Early in the investigation, the Defendants were informed that Roy

Wayne Dean, a serial killer, lived with his family in a trailer behind Mr. Graham’s

in June of 1980.

      71.    Ms. Williams caught Dean peering through the window of Mr.

Graham’s trailer at her. Dean subsequently threatened her.

      72.    Around 11:00 pm on June 29, 1980, 13-year-old Regina “Renee” Dean

and her cousin, Barbara Keaton, were playing hide-and-go-seek in the Tiny Town

Trailer Park. As they were playing, Renee heard what sounded like a woman

screaming and then everything got quiet.

      73.    A short time later, Renee saw her 18-year-old brother Roy Wayne Dean

quickly exit the back door of Mr. Graham’s trailer. Renee could see her brother

clearly as he passed under a lit pole light and observed that he was covered in

blood. He motioned for her to be quiet as she called out to him.

      74.    Ms. Keaton too heard a loud, piercing scream as she and Renee played.

Within five to ten minutes, Dean came running around a trailer, almost bumping

into Ms. Keaton. Dean was carrying a black combat boot in his hand that he threw

into a dumpster before going into his uncle’s home across the road.

      75.    About 45 minutes later, Renee observed Dean in the kitchen with a

bloody cut on his hand. When she asked her brother what happened, Dean told her

to shut her “damn mouth” and get back in her room.




                                         12
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 13 of 30 PageID #: 13




      76.    Dean later threatened to do to Renee what he “had done to that girl in

the trailer park.”

      77.    Dean subsequently confessed to his wife that he had killed “something”

in Tiny Town.

      78.    Additionally, the Defendant Officers learned that just days before

Williams’ death, Graham’s neighbors, the Kellys, discovered Dean in their trailer in

the middle of the night. When confronted, Dean quickly ran out.

      79.    The Defendants learned of this information that implicated Dean in

the murder of Ms. Williams. Even still, they buried exculpatory evidence

implicating Dean in the rape and murder as part of their quest to frame Plaintiff for

crimes he did not commit.

      80.    As is discussed below, Defendants’ misdeeds not only had tragic

consequences for Plaintiff, who fought tirelessly for decades to clear his name, but

for other victims as well. If Defendants had conducted a legitimate investigation in

1980, they would have rightly apprehended Dean for this rape and murder before

he went on to kill again – multiple times.

         The Defendant Officers Withheld Exculpatory Information Relating
                    to Convicted Serial Killer Roy Wayne Dean

      81.    Because of Defendants’ conspiracy to frame Plaintiff, Dean went on to

rape and murder other women in and around Todd County, Kentucky.

      82.    In 1982, the Defendant Officers learned of the murder of a young

woman who had been stripped of her clothing, was bound at her arms, and was

stabbed multiple times in Fort Campbell, Kentucky.


                                         13
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 14 of 30 PageID #: 14




      83.    No later than October of 1984, the Defendants also learned of two

other murders, similar to the murder of Ms. Williams’, of young women in Todd

County.

      84.    The Defendant Officers took steps to determine whether the murders

were linked and whether a serial killer may have been responsible for all four

murders.

      85.    In fact, by 1994, Roy Wayne Dean had been convicted of two of the

murders.

      86.    Through their investigation, the Defendant Officers developed

evidence demonstrating that the Williams’ homicide was linked to these other

crimes committed by Dean.

      87.    The Defendant Officers withheld this exculpatory information,

including information related to and derived from the investigation for the three

other murders, from Mr. Graham, his counsel, and the Commonwealth.

                     DNA Testing Confirms Graham’s Innocence

      88.    The Williams’ murder investigation laid dormant for the next sixteen

years until 2001 when Kentucky State Police Detective Brad Stevenson took over

the investigation.

      89.    Detective Stevenson presented evidence from Ms. Williams’ case to the

Kentucky State Police Laboratory for DNA testing. It was thereafter that he

learned that there were two different sources of DNA and semen found within

Williams’ vaginal swabs.



                                        14
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 15 of 30 PageID #: 15




                With No Probable Cause, Defendant Silfies Initiates
                       New Charges Against Mr. Graham

      90.   For the next three years, Detective Stevenson reviewed the case,

finding no new leads.

      91.   Defendant Steven Silfies took over the case in October of 2006, with

the assistance of Defendant Scott Smith.

      92.   Because no probable cause existed against Plaintiff, Defendant Silfies

conspired with other Defendant Officers to fabricate statements.

      93.   Within less than 3 months of inheriting a 26-year-old cold case and

with no true new evidence, Defendant Silfies presented false and fabricated

evidence to the Grand Jury successfully obtaining indictments for rape and murder.

      94.   On that same date, Defendant Silfies obtained an arrest warrant for

Mr. Graham.

      95.   At the time of the presentation to the Grand Jury and Mr. Graham’s

subsequent arrest, the Defendant Officers knew no probable cause existed to

initiate charges against Plaintiff. Nonetheless, the Defendant Officers continued to

set Mr. Graham’s prosecution in motion.

            The Wrongful Prosecution of Norman Graham in 2008

      96.   In their conspiracy to frame Mr. Graham, sometimes acting alone and

sometimes acting in concert, the Defendant Officers manipulated and manufactured

inculpatory evidence and withheld exculpatory evidence.

      97.   Prior to Mr. Graham’s 2008 trial, the Defendant Officers actively

concealed the falsity of the inculpatory evidence they fabricated, the methods by


                                           15
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 16 of 30 PageID #: 16




which they fabricated, and the scope of their fabrication from Mr. Graham, his

defense counsel, and the Commonwealth.

      98.    Ultimately, Mr. Graham’s case proceeded to trial in October of 2008.

Though the Commonwealth had dismissed the rape charge against him in 1981, Mr.

Graham was tried for both rape and murder. Mr. Graham was found guilty of both

charges and was sentenced to 40 years’ imprisonment.

                           Mr. Graham’s Vindication

      99.    For over 39 years, the Defendant Officers contrived to frame Norman

Graham for the murder and rape of Janice Kaye Williams. Mr. Graham spent over

nine years incarcerated before the Todd Circuit Court granted him a new trial.

Ultimately, the Commonwealth’s Attorney agreed that the charges against Mr.

Graham should be dismissed.

      100.   On December 26, 2019, the Todd Circuit Court entered an Order

granting the Commonwealth’s motion to dismiss the charges against him, in a

manner indicative of his innocence.

                            Mr. Graham’s Damages

      101.   Norman Graham was a hard-working, carefree, thirty-five-year-old

man when his girlfriend was murdered, and he was first arrested and wrongfully

prosecuted for a crime he did not commit.

      102.   Although not found guilty during the first trial, Mr. Graham was

forced to spend the next 25 years looking over his shoulder as the Defendant




                                        16
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 17 of 30 PageID #: 17




Officers herein continued in their quest to frame and prosecute him despite his

innocence.

      103.      In 2007, at age sixty, Mr. Graham’s nightmares once again came true,

when he was arrested and wrongfully charged a second time.

      104.      Mr. Graham spent the next nine years incarcerated in the Kentucky

Department of Corrections, where he was stripped of the various pleasures of basic

human experience, from the simplest to the most important, which all free

individuals enjoy as a matter of right. Mr. Graham missed out on the ability to

share holidays, births, funerals, and other life events with loved ones, as well as the

fundamental freedom to live one’s life as an autonomous human being. As a result,

the emotional pain and suffering caused by losing those years has been substantial.

      105.      Because of the foregoing, Mr. Graham has suffered tremendous

damage, including but not limited to, physical harm, mental suffering, and the loss

of a normal life – all proximately caused by Defendants’ misconduct.

                           NORMAN GRAHAM’S CLAIMS

                               Count I – 42 U.S.C. § 1983
                                Malicious Prosecution

      106.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

      107.      As described more fully above, all the Defendant Officers, while acting

individually, jointly and in conspiracy, as well as under color of law and within the

scope of their employment, deprived Mr. Graham of his constitutional right to be

free from unlawful prosecution and continued detention without probable cause.


                                           17
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 18 of 30 PageID #: 18




      108.   In the manner described more fully above, the Defendant Officers

made, influenced and/or participated in the decision to prosecute Plaintiff, not just

once – but twice – for rape and murder, for which prosecution there was no probable

cause and which caused Mr. Graham to suffer a deprivation of liberty. The

Defendant Officers’ misconduct included falsifying and manipulating evidence and

withholding exculpatory and impeachment evidence.

      109.   As described more fully above, the prosecution was resolved in Mr.

Graham’s favor.

      110.   The Defendant Officers’ misconduct directly resulted in the unlawful

prosecution and continued deprivation of Mr. Graham’s liberty in violation of his

constitutional rights.

      111.   As a result of this violation of his constitutional rights, Mr. Graham

suffered injuries, including but not limited to emotional distress and bodily harm,

as is more fully alleged above.

      112.   The Defendant Officers’ misconduct, as described in this Count, was

objectively unreasonable and was undertaken intentionally with willful indifference

to Mr. Graham’s constitutional rights.

      113.   The misconduct described in this Count was undertaken pursuant to a

routine practice of the Todd County Sheriff’s Department to pursue wrongful

prosecutions and wrongful convictions through reckless and flawed investigations

and coerced and fabricated evidence. In this way, Defendant Todd County violated




                                         18
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 19 of 30 PageID #: 19




Plaintiff’s rights by maintaining policies and practices that were the moving force

driving the foregoing constitutional violations.

      114.   These widespread practices, so well-settled so as to constitute de facto

policy in the Todd County Sheriff’s Department, were able to exist and thrive

because municipal policymakers with authority over these entities exhibited

deliberate indifference to the problem, thereby effectively ratifying it.

      115.   The widespread practices described in the preceding paragraphs were

allowed to flourish because the municipal defendants declined to implement

sufficient training and/or enforce legitimate oversight and punishment.

              Count II – 42 U.S.C. § 1983 –Fourteenth Amendment
                                  Due Process

      116.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      117.   In the manner described more fully above, the Defendant Officers,

while acting individually, jointly and in conspiracy with each other, conducted a

reckless investigation, deliberately withheld exculpatory evidence, and fabricated

false reports, false testimony, false forensic evidence, and other evidence from the

prosecution, Mr. Graham, and Mr. Graham’s counsel. Absent this misconduct, the

prosecution of Mr. Graham would not been pursued.

      118.   Furthermore, in the manner described more fully above, one or more of

the Defendant Officers continued to withhold and/or suppress exculpatory evidence

from Mr. Graham even after his first criminal trial.




                                           19
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 20 of 30 PageID #: 20




      119.   The Defendants’ misconduct directly resulted in the unjust criminal

conviction of Mr. Graham, denying him the constitutional right to a fair trial in

violation of the Due Process Clause of the Fourteenth Amendment to the United

States Constitution.

      120.   The Defendant Officers were acting under color of law and within their

scope of employment when they took these actions.

      121.   As a direct and proximate result of the Defendant Officers’ actions, Mr.

Graham’s constitutional rights to a fair trial were violated. He suffered from

injuries and damages, including but not limited to the loss of liberty, bodily harm,

emotional pain and suffering, and other grievous and continuing injuries and

damages as set forth above.

      122.   The misconduct in this Count was objectively unreasonable and was

undertaken    intentionally   and   with   willful   indifference   to   Mr.   Graham’s

constitutional rights.

      123.   The misconduct described in this Count was undertaken pursuant to a

routine practice of the Todd County Sheriff’s Department to pursue wrongful

prosecutions and wrongful convictions through reckless and flawed investigations

and coerced and fabricated evidence. In this way, Defendant Todd County violated

Mr. Graham’s rights by maintaining policies and practices that were the moving

force driving the foregoing constitutional violations.




                                           20
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 21 of 30 PageID #: 21




      124.   The widespread practices described in the preceding paragraphs were

allowed to flourish because the municipal defendants declined to implement

sufficient training and/or enforce legitimate oversight and punishment.

      125.   In addition, the misconduct described in this Count was undertaken

pursuant to the policy and practice of Defendant Todd County and the Todd County

Sheriff’s Department in that the violation of Mr. Graham’s rights described herein

was caused by the actions of policymakers for these Defendants.

     Count III – 42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
                        Fabrication of False Evidence

      126.   Each paragraph of this Complaint is incorporated as if restated fully

herein.

      127.   In the manner described more fully above, the Defendant Officers,

individually, jointly and in conspiracy with each other, fabricated evidence,

including without limitation, false police reports, fabricated statements attributed

to witnesses, fabricated false forensic evidence, and fabricated evidence offered at

the grand jury and other pretrial proceedings. The Defendant Officers knowingly

fabricated this evidence. A reasonable likelihood exists that the false evidence

affected the decision of the grand jurors that considered this false evidence when

determining whether probable cause existed.

      128.   The Defendant Officers were acting under color of law and within their

scope of employment when they took these actions.

      129.   The Defendant Officers’ misconduct directly resulted in the unjust

continued    incarceration   of   Mr.   Graham,   thereby   denying   him   from   his


                                          21
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 22 of 30 PageID #: 22




constitutional right to due process as guaranteed by the United States Constitution.

Absent this misconduct, there would have been no probable cause for Plaintiff’s

continued detention, and the prosecutions of Plaintiff could not and would not have

been pursued.

      130.     As a direct and proximate result of the Defendant Officers’ actions, Mr.

Graham’s constitutional rights were violated, and he suffered from injuries and

damages, including but not limited to the loss of liberty, bodily harm, emotional

pain and suffering, and other grievous and continuing injuries and damages as set

forth above.

                             Count IV – 42 U.S.C. § 1983
                               Supervisory Liability

      131.     Each paragraph of this Complaint is incorporated as if restated fully

herein.

      132.     The continued wrongful detention of Plaintiff was caused by the

deliberate indifference and recklessness of unknown supervisory defendants when

they failed to adequately train and supervise the individual Defendant Officers.

      133.     Specifically, these supervisory defendants knew or, in the absence of

their deliberate indifference and recklessness, should have known of their

subordinates’ unconstitutional actions and related misconduct in the case.

      134.     Furthermore, these supervisory defendants failed to supervise the

Defendant Officers in constitutionally adequate law enforcement practices,

particularly those which concerned the production of exculpatory evidence and the

prohibition of falsifying statements and evidence, thereby encouraging and/or


                                           22
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 23 of 30 PageID #: 23




permitting these employees and other defendants to engage in a reckless

investigation, to coerce and fabricate false inculpatory evidence and to withhold

exculpatory      and   impeachment    evidence,   which   caused   the    constitutional

deprivations suffered by Mr. Graham.

      135.      These failures in producing exculpatory evidence, fabrications and

other investigative procedures were contrary to accepted methods used by law

enforcement agencies. The fact that the defendant supervisors failed to train and

supervise their subordinates to ensure that they employed proper investigation

procedures demonstrates deliberate indifference and reckless disregard for Mr.

Graham’s constitutional rights.

      136.      The personal involvement of the defendant supervisors, through their

actions and omissions, proximately and directly caused the constitutional

deprivations and grievous personal injuries suffered by Mr. Graham, including the

above-mentioned injuries and damages.

      137.      The misconduct described in this Count was objectively unreasonable,

and was undertaken intentionally, with malice, willfulness, and deliberate

indifference to Mr. Graham’s clearly established constitutional rights.

                              Count V - 42 U.S.C. § 1983
                                Failure to Intervene

      138.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.




                                           23
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 24 of 30 PageID #: 24




      139.      In the manner described above, during the constitutional violations

described above, one or more of the Defendant Officers stood by without intervening

to prevent the misconduct, despite having a reasonable opportunity to do so.

      140.      As a result of the Defendant Officers’ failure to intervene to prevent

the violation of Mr. Graham’s constitutional rights, he suffered pain and injuries, as

well as emotional distress.

      141.      The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally and with willful indifference to Mr. Graham’s

rights.

      142.      The misconduct described in this Count was undertaken pursuant to

the policy and practice of Defendant Todd County in the manner described more

fully in preceding paragraphs and was tacitly ratified by policymakers for the city

defendants with final policymaking authority.

                            Count VI - 42 U.S.C. § 1983
                    Conspiracy to Deprive Constitutional Rights

      143.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

      144.      After Janice Kaye Williams was murdered, the Defendant Officers

reached an agreement amongst themselves to frame Plaintiff for the crime and to

thereby deprive him of his constitutional rights and his liberty to be continuously

taken away from him, all as described in the various paragraphs of this Complaint.




                                           24
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 25 of 30 PageID #: 25




      145.      In this manner, the Defendant Officers, acting in concert with other

unknown co-conspirators, conspired by concerted action to accomplish an unlawful

purpose by unlawful means.

      146.      In furtherance of the conspiracy, each of the co-conspirators committed

overt acts and was an otherwise willful participant in joint activity.

      147.      As a direct and proximate result of the illicit prior agreement

referenced above, Mr. Graham’s rights were violated, and he suffered financial

damages, as well as emotional distress and anguish, as is more fully alleged above.

      148.      The misconduct described in this Count was undertaken with malice,

willfulness, and reckless indifference to the rights of others.

      149.      The misconduct described in this Count was undertaken pursuant to

the policies and practices of the Todd County Sheriff’s Department in the manner

described more fully in preceding paragraphs and was tacitly ratified by

policymakers for the municipal defendants with final policymaking authority.

                            Count VII - 42 U.S.C. § 1983
                   Monell Claim Against Defendant Todd County
                                             
      150.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

      151.      The actions of the Todd County officers in withholding material

exculpatory information from Mr. Graham and his counsel were undertaken

pursuant to the policies and practices of the Todd County Sheriff’s Department,

described above, which were ratified by policymakers for the Todd County

Government with final policymaking authority. These policies and practices


                                           25
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 26 of 30 PageID #: 26




included the failure to adequately train, supervise, and discipline officers on the

requirements concerning the prompt disclosure of newly discovered evidence that

exonerates a defendant following his arrest or conviction.

       152.     The policies and practices described in this Count were maintained

and implemented by the Todd County Government with deliberate indifference to

Plaintiff’s constitutional rights.

       153.     As a direct and proximate result of the Todd County Government’s

actions, Plaintiff’s constitutional rights were violated and he suffered injuries and

damages, as set forth in this Complaint.

       154.     The Knox County Government is therefore liable for the misconduct

committed by its officers.

                               Count VIII – State Law Claim
                                  Malicious Prosecution

       155.     Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

       156.     Through their actions as described above, the Defendant Officers

caused Graham to be improperly subjected to a prosecution for which there was no

probable cause. These judicial proceedings were instituted and continued

maliciously, resulting in injury, and all such proceedings were ultimately

terminated in Mr. Graham’s favor and in a manner indicative of his innocence.

       157.     The Defendant Officers accused Mr. Graham of criminal activities

knowing those accusations to be without genuine probable cause, fabricated

evidence and withheld the manner in which that evidence was fabricated, and made


                                           26
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 27 of 30 PageID #: 27




statements and reports to the police and/or prosecutors with the intent of exerting

influence to institute and continue the judicial proceedings.

      158.      The misconduct described in this Count was undertaken with malice,

bad faith, and in a wanton and reckless manner, and was undertaken by the

Defendant Officers within the scope of their employment and/or official

responsibilities.

      159.      As a result of this misconduct, Plaintiff suffered injuries, including the

threat of bodily harm, and emotional pain and suffering as more fully alleged above.

                                 Count IX – State Law Claim
                                   Negligent Supervision

      160.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

      161.      The municipal defendants, as well as the supervisory defendants,

including Defendant Morris and other unknown KSP supervisory defendants, had a

duty to properly train and supervise officers, detectives, and supervisor employees

of the Todd County Sheriff’s Department and the Kentucky State Police, and to

provide adequate policies to prevent the above conduct, including fabricating

evidence, fabricating witness statements, and concealing material impeachment

evidence.

      162.      The municipal defendants and the supervisory defendants were grossly

negligent and negligent in the training, supervision and discipline of the Defendant

Officers, resulting in Graham being deprived of his right to due process, and his

right to be free from false imprisonment and wrongful conviction.


                                             27
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 28 of 30 PageID #: 28




      163.      As a result of this misconduct, Graham suffered injuries, including

bodily harm and emotional pain and suffering, as more fully alleged above.

                                Count IX – State Law Claim
                        Intelligent Infliction of Emotional Distress

      164.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

      165.      As described more fully in the preceding paragraphs, by framing Mr.

Graham for a crime he did not commit and pursuing his prosecution, the Defendant

Officers intended to cause Mr. Graham emotional distress or should have known

that their actions would result in serious emotional distress.

      166.      In so doing, the Defendant Officers’ conduct was extreme and

outrageous, going beyond all possible bounds of decency, such that it can be

considered completely intolerable in a civilized society. This conduct caused Mr.

Graham to suffer serious emotional distress of the nature no reasonable person

could be expected to endure.

      167.      The misconduct described in this Count was undertaken with malice,

bad faith, and in a wanton and reckless manner, and was undertaken by the

Defendant Officers within the scope of their employment.

      168.      As a result of this misconduct, Mr. Graham suffered injuries, including

emotional pain and suffering, as is more fully alleged above.




                                           28
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 29 of 30 PageID #: 29




                                         Count XI
                                    Respondeat Superior

      169.      Each of the paragraphs of this Complaint is incorporated as if restated

fully herein.

      170.      In committing the acts alleged in the preceding paragraphs, Defendant

Morris was a member and agent of the Todd County Sheriff’s Department, acting at

all relevant times within the scope of his employment.

      171.      Defendant Todd County is liable as principal for all state law torts

committed by its agents.

      WHEREFORE, Plaintiff, NORMAN GRAHAM, respectfully requests that

this Court enter judgment in his favor and against Defendants TODD COUNTY,

Todd County Sheriff LAURIN MORRIS, Kentucky State Police Officers VERNON

ALBRO, ROBERT MILLER, LARRY BOLLINGER, A. BELL, SCOTT SMITH, and

STEVEN SILFIES, and other unknown officers and supervisory defendants from

the Kentucky State Police, awarding compensatory damages, attorneys’ fees, and

costs against each Defendant, and punitive damages against each of the individual

Defendants, as well as any other relief this Court deems appropriate.

                                    JURY DEMAND

      Plaintiff, NORMAN GRAHAM, hereby demands a trial by jury pursuant to

Federal Rule of Civil Procedure 38(b) on all issues so triable.

                                                      Respectfully submitted,

                                                      /s/_Amy Robinson Staples
                                                      One of Plaintiff’s Attorneys



                                           29
 Case 1:20-cv-00210-GNS Document 1 Filed 12/17/20 Page 30 of 30 PageID #: 30




Michael Kanovitz
Elliot Slosar*
Amy Robinson Staples
Margaret E. Campbell*
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
(312) 243-5900
Fax: (312) 243-5902

*Pro Hac Vice Motion Forthcoming




                                     30
